Citation Nr: 1717511	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-24 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extra-schedular rating for a lower back disability with associated left lower extremity radiculopathy of the sciatic and femoral nerves.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 4, 2009, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The Regional Office (RO) in Los Angeles, California, has jurisdiction over the Veteran's claims.

In the July 2009 rating decision on appeal, the AMC granted the Veteran's claim for service connection for a lower back disability, and assigned a 10 percent evaluation, effective March 11, 2003.  In a February 2013 rating decision, the RO granted a temporary 100 percent rating for the Veteran's lower back disability for a period of convalescence following surgery, between August 9, 2010, and November 30, 2010.  

In a March 2013 rating decision, the RO granted service connection for left lower extremity radiculopathy of the sciatic nerve, associated with the Veteran's lower back disability, and granted a 20 percent evaluation for the radiculopathy, effective September 8, 2003.  The RO also increased the Veteran's lower back disability rating from 10 percent to 20 percent, effective March 11, 2013.

In a December 2014 decision, the Board granted a 20 percent rating throughout the period of the claim for the Veteran's lower back disability, with the exception of the aforementioned period for which a temporary 100 percent rating was previously granted.  The Board remanded the issue of entitlement to an extra-schedular rating for the collective impact of the Veteran's lower back and left lower extremity disabilities.

In a December 2015 rating decision, the RO granted entitlement to a TDIU, effective March 11, 2013, and granted service connection for left lower extremity radiculopathy of the femoral nerve, associated with the Veteran's lower back disability, with a 20 percent evaluation for the radiculopathy, effective March 11, 2013.

In a May 2016 rating decision, the RO granted entitlement to a TDIU effective August 4, 2009.

The Board has recharacterized the issues on appeal to reflect the procedural history summarized above.  The Veteran has not indicated he is satisfied with the evaluations and effective dates assigned.  He continues to assert entitlement to an increased initial rating, on an extra-schedular basis, for his lower back disability with associated left lower extremity radiculopathy of the sciatic and femoral nerves, and to a TDIU prior to August 4, 2009, to include on an extra-schedular basis.  Accordingly, these issues remain in appellate status and will be addressed by the Board.

When this case was last before the Board in February 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes the medical evidence is clear that the Veteran's left lower extremity radiculopathy of the sciatic and femoral nerves is caused by his lower back disability.  The evidence shows the left lower extremity neurological symptoms were reported as early as the Veteran's March 2003 claim for service connection for a lower back disability.  Based on the foregoing, the Board has determined the Veteran's appeal of the AMC's July 2009 rating decision, which applies to the period beginning March 11, 2003, encompasses both the Veteran's lower back disability and the associated left lower extremity neurological symptoms.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.





FINDINGS OF FACT

1.  Throughout the period of the claim, which commenced March 11, 2003, the collective impact of the Veteran's service-connected lower back disability with left lower extremity radiculopathy of the sciatic and femoral nerves, has caused marked interference with employment and has presented an exceptional disability picture warranting a single 60 percent combined disability rating on an extra-schedular basis.

2.  Prior to August 4, 2009, the Veteran's service-connected disabilities, by themselves or in concert, were not sufficient to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a single 60 percent disability rating for his lower back disability with left lower extremity radiculopathy of the sciatic and femoral nerves, but no higher, have been met on an extra-schedular basis throughout the period of the claim, which commenced March 11, 2003.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

2.  Prior to August 4, 2009, the criteria for a TDIU were not met on a schedular or extra-schedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (2016).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may review determinations of the Director of Compensation Service.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Entitlement to an extra-schedular rating for the collective impact of the Veteran's lower back disability with left lower extremity radiculopathy of the sciatic and femoral nerves 

The Veteran instituted a claim for service connection for a lower back disability in March 2003.  In a May 2003 letter, he stated his lower back problem had started to catch up with him and he had to quit some jobs because they were too much for him to handle.  A May 2003 treatment note showed the Veteran reported he had back and leg pain that kept him from exercising, and a May 2003 X-ray showed degenerative disc disease at L4-5 and L5-S1.

A September 2003 treatment note showed the Veteran reported constant lumbar pain with electric shocks that radiated down his left leg to the foot.  He reported his pain was an 8 to 10 out of 10.

In a December 2007 letter, a VA physician, Dr. L.L. stated the Veteran suffered from constant and severe lower back pain which often radiated to his left lower extremity and caused numbness in that leg.  Dr. L.L. stated that prolonged sitting or weight-bearing would produce a marked worsening of the Veteran's lower back and left leg pain, and that due to his back condition, the Veteran was essentially disabled and was unable to maintain gainful employment.

At his December 2007 Board hearing relating to his claim for service connection for his lower back disability, the Veteran asserted his pain was a 10 out of 10 and that he could only walk about a quarter of a block before having to stop due to pain and having no feeling in his left leg.

In a notarized March 2008 statement signed by numerous family members and other individuals, it was stated the Veteran had been limping and was using a cane and a Transcutaneous Electrical Nerve Stimulation (TENS) unit to get around when he was not at work.

In an April 2008 primary care note, the Veteran's reports that he had severe, stabbing pain that was a 10 out of 10 all the time were documented.  He stated the pain would periodically radiate down his left leg, which was often preceded by activities that put stress on his back.  He stated the radiating pain resolved with rest, but was aggravated by prolonged walking, sitting, or lifting, or by positional changes.  The Veteran reported his pain was consistent from day to day, but that he had missed only 1 or 2 days of work in the past year.  He reported working as a truck driver and stated that prolonged sitting was a problem but that he could take adequate breaks in his truck.  The Veteran was noted to be able to perform the usual activities of daily living such as grooming and bathing, and it was noted he could do only light housework.

A June 2010 Notice of Award showed the U.S. Social Security Administration (SSA) determined the Veteran became disabled on August 4, 2009.

In August 2010, the Veteran submitted an Application for Increased Compensation Based on Unemployability.  The Veteran stated his back injury kept him from getting steady work, and he stated he last worked full-time on August 3, 2009.  He further stated he became too disabled to work on that date, August 3, 2009.  He stated the most he ever earned in 1 year was $53,000 in 2006 as a "driver loader."  He noted that he had problems standing, sitting, walking, and lifting, and that the trucking industry had come up with a new examination to weed out drivers with bad backs, and he could not pass it.

Also in August 2010, on an additional VA Form, the Veteran reported he worked for his most recent employer from November 30, 2003, to August 3, 2009.  He stated he worked as a driver loader and worked approximately 12 hours per day, 53 hours per week.

The record shows the Veteran underwent laminectomy surgery in August 2010.

The Veteran was afforded a VA examination in November 2011.  The Veteran reported he could walk only 20 feet due to his lower back condition, and that in addition to experiencing falls, he had stiffness, fatigue, spasms, paresthesia, and numbness.  He reported he did not have any limitation in range of motion, but did have constant lower back pain which travelled to his leg and foot.  He reported he had not been hospitalized or had any sort of incapacitation in the prior 12 months.  It was noted the Veteran could brush his teeth, dress himself, and shop, but that he was unable to take a shower, vacuum, drive a car, cook, climb stairs, take out the trash, walk, or perform gardening activities or push a lawn mower.  It was noted the Veteran's range of motion was within normal limits, with no change after repetitive-use testing, and he had no ankylosis.  The examiner stated the Veteran could carry on a sedentary desk job or a physical job that did not require long hours of standing or walking.

The Veteran was afforded an additional VA examination in March 2013.  He reported his back pain following surgery was the same, and that flare-ups resulted from things like standing, walking, carrying things, driving, dressing, or sweeping.  Range of motion testing showed his thoracolumbar spine forward flexion was 60 degrees, extension was 25 degrees, and right and left lateral flexion and lateral rotation were each 25 degrees.  It was noted that repetitive-use testing did not result in additional limitation of range of motion.  It was noted the Veteran had moderate, intermittent radicular pain in the left lower extremity associated with the sciatic and femoral nerves.  The examiner indicated the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but had had no incapacitating episodes over the prior 12 months due to IVDS.  The examiner stated the Veteran's lower back disability impacted his ability to work in that he would have difficulty with heavy lifting, bending, and stooping.  The examiner stated it was his opinion that the Veteran could still do a desk job requiring lifting of 10 pounds occasionally and less than 10 pounds frequently.  The examiner stated the Veteran could still stand and walk or sit for 6 hours in an 8-hour period, and could change positions every hour to relieve pain.

The Veteran was afforded an additional VA examination in March 2014.  The Veteran reported he could not remain standing for very long, could not do normal chores, and sometimes needed a wheelchair when walking long distances because the pain was too unbearable.  Range of motion testing showed thoracolumbar spine forward flexion was 70 degrees, extension was 15 degrees, and right and left lateral flexion and lateral rotation were each 30 degrees or greater.  There was no additional limitation of range of motion following repetitive-use testing.  A sensory examination showed decreased sensation to light touch in the left lower extremity, and the examiner indicated the Veteran had moderate radiculopathy in the left lower extremity involving the sciatic and femoral nerves.  The examiner indicated the Veteran had IVDS but had no incapacitating episodes over the prior 12 months.  The examiner stated the Veteran's thoracolumbar spine condition impacted his ability to work in that he would have difficulty doing repetitive bending, stooping and twisting.

In March 2014, the Veteran submitted an additional Application for Increased Compensation Based on Unemployability.  He stated he became too disabled to work in July 2009, and that this was when he last worked full-time.  He stated the most he ever made in a single year was $70,000 in 2005 as a driver.  He further stated he worked for his last employer from November 2003 to July 2009.

In December 2014, the Board remanded the Veteran's claim for an increased initial rating for his lower back disability on an extra-schedular basis so an opinion could be obtained from the Director of the Compensation Service (the Director).  The Board requested the Director opine as to whether the collective impact of the Veteran's lower back and left lower extremity disabilities warranted an extra-schedular rating.

In a September 2015 opinion, the Director first noted the RO had failed to provide the Director with a recommended evaluation.  The Director then determined the Veteran was not entitled to a higher initial rating for the collective impact of his service-connected lower back disability with left lower extremity radiculopathy on an extra-schedular basis.

In February 2016, the Board again remanded the Veteran's claims.  Among other things, the Board noted neither the RO nor the Director had addressed the December 2007 letter by Dr. L.L. or the June 2010 SSA award, which are both summarized above.

In an April 2016 addendum opinion, the Director noted the RO had again failed to provide the Director with a recommended evaluation, per the VA Adjudication Procedures Manual.  Upon review, the Director determined an extra-schedular rating in excess of 20 percent was warranted for the Veteran's lower back disability.  The Director also noted that in a December 2015 rating decision, the RO had granted a TDIU effective March 11, 2013.  The Director then determined that entitlement to a TDIU prior to March 11, 2013, was warranted on an extra-schedular basis.

In a May 2016 memorandum to the Director, the RO noted the Director had granted entitlement to an extra-schedular rating in excess of 20 percent for the Veteran's lower back disability.  The RO noted the Veteran was in receipt of a 20 percent rating for spinal stenosis since March 11, 2003, a 20 percent rating for radiculopathy of the left lower extremity involving the sciatic nerve since Sept 8, 2003, and a 20 percent rating for radiculopathy of the left lower extremity involving the femoral nerve since March 11, 2013, with combined ratings of 40 percent since September 8, 2003, and 50 percent since March 11, 2013.  The RO then summarized the Veteran's symptoms, and concluded that due to the evidence of marked interference with employment caused by the Veteran's daily lower back and left leg pain, it was recommended his disabilities be united and assigned a single 60 percent disability rating based on the combined collective impact of his lower back disability with radiculopathy of the left lower extremity involving the sciatic and femoral nerves.

In a September 2016 addendum opinion, the Director stated that, to clarify the April 2016 opinion, the Director found an extra-schedular TDIU evaluation was warranted effective December 2007.  Thus, the Director stated, the determination regarding an extra-schedular evaluation in excess of 20 percent for the Veteran's lower back disability was moot.

The Board first notes that a TDIU is considered a lesser benefit that a 100 percent rating for a service-connected disability or disabilities.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  In addition, the Board notes that while the Director instructed the RO to grant a TDIU effective December 2007, the Board has determined the claim on appeal relates to the period beginning March 11, 2003.  For these reasons, the Board disagrees with the Director's determination that the grant of a TDIU rendered the claim for an extra-schedular rating for the Veteran's lower back disability with left lower extremity radiculopathy moot.  However, the Board regards the Director's opinion as an initial determination on the issue of entitlement to an extra-schedular evaluation, and thus, the issue is reviewable by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008).

The Board notes the Veteran is currently assigned a 20 percent rating for his lower back disability under 38 C.F.R. § 4.71a, DC 5238, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, in pertinent part, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Board briefly notes consideration has been given to assessing the Veteran's lower back disability under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, the Board notes the regulation defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Upon a thorough review of the record, there is no evidence the Veteran has suffered from such episodes.  As such, the Formula for Rating IVDS will not be utilized.

For his left lower extremity radiculopathy, the Veteran is assigned 2 separate 20 percent ratings under 38 C.F.R. § 4.124a, DCs 8520 and 8526.  Under DC 8520, in pertinent part, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis.

Under DC 8526, in pertinent part, a 20 percent rating is warranted for moderate incomplete paralysis of the femoral nerve.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis.

The Board first notes there is no medical evidence showing the Veteran's thoracolumbar spine forward flexion has been 30 degrees or less, or that he has had favorable or unfavorable ankylosis or the entire thoracolumbar spine or entire spine at any time during the period of the claim.  In addition, there is no medical evidence classifying the Veteran's sciatic nerve paralysis as moderately severe or severe incomplete paralysis, or complete paralysis, or his femoral nerve paralysis as severe incomplete paralysis or complete paralysis, at any time during the period of the claim.  As such, the Veteran has not been entitled to schedular ratings higher than 20 percent for his lower back disability, 20 percent for his sciatic radiculopathy, and 20 percent for his femoral radiculopathy, at any time.

The Board notes, however, that while limitation of motion of the Veteran's thoracolumbar spine does not appear to have been significantly affected during the period of the claim, he has consistently reported very significant pain which prevented him from sitting, standing, or walking for long periods.  As early as 2003, he reported his pain fluctuated between an 8 and a 10 out of 10.  Further, although he was able to continue working as a trucker driver, he was forced to take frequent breaks, and use of a cane, TENS unit, and occasionally a wheelchair, were necessitated.

In light of the VA examination reports, VA and private treatment records, and lay statements discussed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds the collective impact of the Veteran's lower back disability with left lower extremity radiculopathy of the sciatic and femoral nerves presents an exceptional or unusual disability picture that is not contemplated by the schedular criteria.

In this regard, the Board finds the Veteran's lower back disability has manifested as impairment most consistent with impairment that would be caused by limitation of thoracolumbar spine forward flexion to 30 degrees or less, which would warrant a 40 percent rating under the schedular criteria.  See 38 C.F.R. § 4.71a, DC 5238 (2016).  However, the Board notes the Veteran has never been noted to have ankylosis or otherwise to be unable to move his lower back at all.  As such, the Board finds his lower back disability has not manifested as impairment consistent with a higher than 40 percent rating.  Id.

Under the Combined Ratings Table in 38 C.F.R. § 4.25, combination of the 40 percent rating the Board has determined is appropriate for the Veteran's lower back disability with the 2 separate 20 percent ratings applicable to his left lower extremity radiculopathy results in a combined 60 percent rating.  Accordingly, and consistent with the RO's May 2016 recommendation, the Board finds a single 60 percent rating for the collective impact of the Veteran's lower back disability with left lower extremity radiculopathy of the sciatic and femoral nerves, but no higher, is warranted throughout the period of the claim.
 
Entitlement to a TDIU prior to August 4, 2009

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned where the scheduler rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the service-connected impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

By way of background, the Board again notes that in a December 2015 rating decision, the RO granted entitlement to TDIU effective March 11, 2013.  In an April 2016 opinion, the Director determined a TDIU prior to March 11, 2013, should be granted on an extra-schedular basis, and in a September 2016 addendum, clarified that a TDIU should be granted effective December 2007 on the basis of the previously-discussed letter authored by Dr. L.L.  However, in a May 2016 rating decision, following the Director's April 2016 opinion, the RO granted a TDIU effective August 4, 2009, and in a November 2016 supplemental statement of the case the RO reiterated that the August 4, 2009, effective date was properly based upon the Veteran's last date of employment despite the Director's September 2016 determination.

The Board first observes that for purposes of establishing a 60 percent rating for a single disability, disabilities resulting from a common etiology or a single accident are considered to be one disability.  38 C.F.R. § 4.16(a)(2) (2016).  In this regard, the Board notes the medical evidence clearly shows the Veteran's left lower extremity radiculopathy of both the sciatic and femoral nerves are caused by his lower back disability.  As such, the Veteran's lower back and left lower extremity disabilities are considered a single disability for purposes of establishing entitlement to a TDIU, and due to the Board's assignment of a 60 percent rating above, the Veteran met the schedular criteria for a TDIU prior to August 4, 2009.

Thus, the Board will address entitlement to a TDIU on both a schedular and an extra-schedular basis.  In this regard, the Board observes the fundamental question in either case is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

The Board first acknowledges the December 2007 letter by Dr. L.L., discussed above, to the effect that the Veteran was disabled and unable to maintain gainful employment.  

However, the Board observes that by the Veteran's own account of his employment history, he was employed on a full-time basis at the time of the December 2007 letter.  Specifically, the Veteran indicated he worked for his most recent employer from November 2003 to August 2009.  He specifically identified August 4, 2009, as the date he became too disabled to work.  Inconsistently, on his August 2010 and March 2014 TDIU application forms, the Veteran provided 2006 and 2005 as the years he earned the most, and stated he earned $53,000 and $70,000 in those years, respectively.  In addition, as noted above, on a separate August 2010 VA form the Veteran indicated he worked for his most recent employer for 12 hours per day, 53 hours per week.  In this regard, the Veteran has not asserted his level of work significantly diminished or was marginal at any time during his employment with his most recent employer, for whom, again, he worked from November 2003 to August 2009.  The Board further notes the Veteran's account of his employment history is consistent with the June 2010 SSA award, noted above, which found the Veteran became disabled on August 4, 2009.

Upon a careful review of the foregoing and of the entire record, the Board finds that a preponderance of the evidence shows the Veteran was not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to August 4, 2009.  In sum, although the record shows the Veteran's service-connected disabilities have significantly impacted his functioning, the record is clear that they did not prevent him from maintaining gainful employment prior to August 4, 2009.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those determined by the Board in this decision.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has determined that no staging is warranted by the evidence of record.






ORDER

An extra-schedular, single rating of 60 percent for the collective impact of the Veteran's lower back disability with left lower extremity radiculopathy of the sciatic and femoral nerves is granted throughout the period of claim, which begins March 11, 2003, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU prior to August 4, 2009, to include on an extra-schedular basis, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


